CAMPBELL, District Judge.
This is a motion made on behalf of the defendant-claimant Warehouse Building Corporation, for a new trial on the alleged grounds set forth in the moving papers.
*950In this case I wrote an 'opinion carefully setting forth my reasons for my decision, and also my figures and method of arriving at them, and it seems to me, after reading the moving affidavit, that it is unnecessary to add anything to that opinion.
All of the matters referred to in that affidavit were the subject of consideration by me either specifically or generally when I wrote my opinion, in which I did not accept the valuation of any one of the experts of either party, but, arrived at my own opinion after considering the testimony of all of them, and viewing the property as therein described.
If there was any error in the name of the original lessor, that, if of any importance, may be corrected, but, there was no error in the recital of the term of the lease.
I fail to find any difference between the allowance made for what I termed “Replacements”, and what are termed “Maintenance, Renewals and Repairs” in the decisions cited.
I can find no error made by me for which a new trial should be granted.
Motion denied.